Title: From Thomas Jefferson to Benjamin Smith Barton, 21 December 1806
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                        
                            Dear Sir
                            
                            Washington Dec. 21. 06.
                        
                        The period preceding & during the session of Congress is so occupied by an accumulation of business that it
                            has not been in my power to acknolege earlier the reciept of some sheets of your publication on the authenticity of
                            Logan’s speech. I certainly do not know myself that it is authentic; that is, I did not hear Logan deliver it, but I had
                            it from him who recieved it from Logan & translated it. I think you will be puzzled to get over his testimony, as well
                            as the general mass of evidence in it’s favor. that a French Abbé not satisfied with the arrangement of the thoughts,
                            should have given them his own arrangement, & omitted some parts, no more proves to me that Logan never made the speech,
                            than the version of the Notes on Virginia by another French Abbé, wherein he has changed the whole order of the work,
                            omitted much, makes many passages the reverse of the original, proves to me or to the world that no such work as the Notes
                            on Virginia was ever composed. however it is well to question all things with freedom; because errors, if they exist,
                            should be corrected, & truths established.
                  I expect Capt. Lewis here to-day or tomorrow. he brings with him much in the
                            lines of botany, & Nat. history. I presume that he will go on with them to Philadelphia after some delay here. he will
                            doubtless ask the aid of yourself & brother literati, of Philada. in his arrangement of these articles. Accept my
                            friendly salutations & assurances of my great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    